     Case 2:20-bk-19607-WB    Doc 19 Filed 11/17/20 Entered 11/17/20 10:55:33   Desc
                               Main Document    Page 1 of 4


          Nancy Curry
1         Chapter 13 Trustee
          1000 Wilshire Blvd., Suite 870
2         Los Angeles, CA 90017
          (213) 689-3014 FAX (213) 689-3055
3

4                              UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
5                                   LOS ANGELES DIVISION

6         IN RE:                                 )   CHAPTER 13
                                                 )
7         LEWIS, ALVIN                           )   CASE NO.2:20-bk-19607-WB
                                                 )
8                                                )   AMENDED
                                                 )   NOTICE OF §341(a) MEETING
9                                                )   OF CREDITORS
                                                 )
10                                               )   Date:12/10/2020
                                                 )   Time:10:00 AM
11                                               )   Place: WILL BE CONDUCTED
                                          Debtor )   REMOTELY
12                                               )

13                In light of the current situations related to COVID-19
          and in order to adhere to the social distancing guidelines,
14        all §341(a) meetings of creditors commencing April 13, 2020
          will be conducted remotely until further notice.
15                PLEASE TAKE NOTICE that the scheduled §341(a) meeting of
          creditors in the above-referenced matter will be conducted
16        remotely at the same date and time as set forth above using
          the online video system Zoom in lieu of in-person at the
17        location provided in the original Notice. Please refer to the
          instructions on the next page on how to access the meeting via
18        Zoom.

19        Date: November 17, 2020                             /s/ Nancy Curry

20        AMENDED NTC OF 341(A) MEETING
Case 2:20-bk-19607-WB   Doc 19 Filed 11/17/20 Entered 11/17/20 10:55:33   Desc
                         Main Document    Page 2 of 4
     INSTRUCTIONS ON HOW TO ACCESS ZOOM
     If you have a headset with a microphone, such as the
     headphones you speak on your mobile phone with, please read
     the instructions below for “Accessing Zoom Online (with a
     Microphone).” If you do not have a headset with a microphone,
     please read “Accessing Zoom Online (without a Microphone)”
     below.

     If you do not have a computer with Internet access, please
     read “Accessing Zoom via Telephone.”

     Accessing Zoom Online (with a Microphone):
     1. Click on the following link:
     https://zoom.us/j/96707518005?pwd=cjJ0YitDdGVWelRBSDlwKzBlakFG
     QT09
     2. Install Zoom when prompted. If you are not prompted to
         install Zoom, click “Download and Install” as shown on the
         screen. Install the application.
     3. After Zoom is installed, enter your name as listed on your
         driver’s license/state-issued ID. Click “Join Meeting.
     4. If prompted, enter the following password: 627729
     5. Click “Join with Computer Audio.” You are now in the
         meeting.

     Accessing Zoom Online (without a Microphone):
     1. Click on the following link:
     https://zoom.us/j/96707518005?pwd=cjJ0YitDdGVWelRBSDlwKzBlakFG
     QT09
     2. Install Zoom when prompted. If you are not prompted to
        install Zoom, click “Download and Install” as shown on the
        screen. Install the application.
     3. After Zoom is installed, enter your name as listed on your
        driver’s license/state-issued ID. Click “Join Meeting.”
     4. If prompted, enter the following password: 627729
     5. Click “Phone Call” in the box that appears. Click “Done.”
     6. On your phone, dial (888) 788-0099.
     7. When prompted, enter the Meeting ID: 967 0751 8005.
        Hit “# (pound)” twice when prompted. You are now in the
        meeting.

     Accessing Zoom via Telephone:
     1. Call toll-free (888) 788-0099.
        When prompted, enter the following Meeting ID: 967 0751
     2.
        8005.
     3. Hit “# (pound)” when prompted. Hit “# (pound)” again. You
        do not need to enter a Participant ID.
Case 2:20-bk-19607-WB           Doc 19 Filed 11/17/20 Entered 11/17/20 10:55:33                          Desc
                                 Main Document    Page 3 of 4



                                      PROOF OF SERVICE DOCUMENT

   In Re:      LEWIS, ALVIN

               Case No. LA 2:20-bk-19607-WB

   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
   address is:
               NANCY CURRY, CHAPTER 13 TRUSTEE
               1000 WILSHIRE BLVD., SUITE 870
               LOS ANGELES, CA 90017


   The foregoing document described as AMENDED NOTICE OF 341(a) MEETING OF CREDITORS
   will be served or was served (a) on the judge in chambers in the form and manner required by LBR
   LBR 5005-2(d); and (b) in the manner indicated below:

   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
   controlling General Order(s) and Local Bankruptcy Rules(s) (“LBR”), the foregoing document will be
   served by the court via NEF and hyperlink to the document. On November 17, 2020
   I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
   following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email
   address(es) indicated below:

   II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL (indicate method for each person or entity served):
   On November 17, 2020, I served the following person(s) and/or entity(ies) at the last known
   address(es) in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof
   in a sealed envelope in the United States Mail, first class, postage prepaid, and/or with an overnight mail
   service addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
   will be completed no later than 24 hours after the document is filed.

   Debtor                                                   Attorney for Debtor
   LEWIS, ALVIN                                             BRADLEY J. YOURIST


   4058 CREED AVE                                           10866 WILSHIRE BLVD., SUITE 225
   LOS ANGELES, CA 90043                                    LOS ANGELES, CA 90024-

   III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for
   each person or entity served): Pursuant to F.R. Civ.P.5 and/or controlling LBR, on
   November 17, 2020, I served the following person(s) and/or entity(ies) by personal delivery, or
   (for those who consented in writing to such service method), by facsimile transmission and/or email as
   follows. Listing the judge here constitutes a declaration that personal delivery on the judge will be completed
    no later than 24 hours after the document is filed.

   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
   and correct.

   November 17, 2020                             Elizet Cash-Shelton               /s/ Elizet Cash-Shelton
   Date                                          Type Name                         Signature
                  Case 2:20-bk-19607-WB              Doc 19 Filed 11/17/20 Entered 11/17/20 10:55:33                              Desc
Label Matrix for local noticing                      Los Angeles
                                                      Main       Division
                                                              Document    Page 4 of 4  Bank of America
0973-2                                               255 East Temple Street,                              4909 Savarese Circle
Case 2:20-bk-19607-WB                                Los Angeles, CA 90012-3332                           Fl1-908-01-50
Central District of California                                                                            Tampa, FL 33634-2413
Los Angeles
Fri Nov 13 14:38:32 PST 2020
Bank of America                                      Bank of America                                      Bank of America, N.A.
Attn: Bankruptcy                                     Attn: Bankruptcy                                     PO BOX 31785
4909 Savarese Circle                                 Nc4-105-03-14 Pob 26012                              Tampa, FL 33631-3785
Tampa, FL 33634-2413                                 Greensboro, NC 27420


Commerical Default Services                          Creative Investment Group Inc.                       Enhanced Recovery Company
4665 Macarthur Court Ste 200                         2400 W Magnolia Blvd                                 Attn: Bankruptcy
Newport Beach, CA 92660-1811                         Burbank, CA 91506-1738                               8014 Bayberry Road
                                                                                                          Jacksonville, FL 32256-7412


Fay Servicing                                        (p)FOCUS RECEIVABLES MANAGEMENT LLC                  United States Trustee (LA)
Po Box 619063                                        1130 NORTHCHASE PARKWAY STE 150                      915 Wilshire Blvd, Suite 1850
Dallas, TX 75261-9063                                MARIETTA GA 30067-6429                               Los Angeles, CA 90017-3560



Alvin Lewis                                          Bradley Jerrod Yourist                               Nancy K Curry (TR)
4058 Creed Ave                                       Yourist Law Corporation                              1000 Wilshire Blvd., Suite 870
Los Angeles, CA 90008-3704                           10866 Wilshire Blvd., Suite 225                      Los Angeles, CA 90017-2466
                                                     Los Angeles, CA 90024-4359




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Focus Receivables Management, LLC
1130 Northchase Parkway
Suite 150
Marietta, GA 30067




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                      End of Label Matrix
                                                     Mailable recipients    14
                                                     Bypassed recipients     1
                                                     Total                  15
